Citation Nr: 0731737	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  99-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a gunshot wound to the pancreas for 
the period from July 28, 1998 to January 20, 2007.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a gunshot wound to the pancreas for 
the period from March 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for an increased evaluation in excess of 10 percent for 
residuals of a gunshot wound to the pancreas.  The appeal 
stems from his application to reopen his claim for a rating 
increase and separate evaluations for additional 
musculoskeletal disability associated with the underlying 
service-connected pancreatic gunshot wound, which was 
received by VA on July 28, 1998.  During the course of the 
appeal, the Board remanded the case to the RO for further 
evidentiary and procedural development.  Thereafter, by 
rating decision of May 2007, the veteran was awarded, inter 
alia, a total rating for post-surgical convalescence for 
treatment of his residuals of a gunshot wound to the pancreas 
for the period from January 21, 2007 to February 28, 2007, 
pursuant to 38 C.F.R. § 4.30 (2007).  Thereafter, he was 
awarded a 30 percent evaluation for residuals of a gunshot 
wound to the pancreas, effective March 1, 2007.  The case was 
returned to the Board and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  For the period from July 28, 1998 to January 20, 2007, 
the residuals of a gunshot wound to the pancreas are 
manifested by occasional complaints of heartburn that were 
controlled by eating a bland diet.

2.  For the period from March 1, 2007 to the present, the 
residuals of a gunshot wound to the pancreas are manifested 
by no worse than moderately severe adhesions with partial 
small bowel obstruction manifested by episodes of 
gastrointestinal pain after meals, with nausea and vomiting.


CONCLUSIONS OF LAW

1.  For the period from July 28, 1998 to January 20, 2007, 
the criteria for an evaluation greater than 10 percent for 
residuals of a gunshot wound to the pancreas have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2000); 38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2007).

2.  For the period from March 1, 2007 to the present, the 
criteria for an evaluation greater than 30 percent for 
residuals of a gunshot wound to the pancreas have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2000); 38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim on 
appeal was received in July 1998.  The rating decision from 
which this appeal is taken was rendered in May 1999.  
Thereafter, in November 2000 the VCAA was promulgated by VA.  
During the course of the appeal, the veteran was notified of 
the provisions of the VCAA as they pertained to these claims 
in correspondence dated in September 2006 and March 2007.  In 
an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter issued in September 2006 provided full notice only 
after the initial decision, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the claimant was not provided 
full notice prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, full evidentiary development was 
undertaken, including providing the claimant with a VA 
medical examination addressing the issue on appeal in April 
2007.  Thereafter, the claim at issue was readjudicated in a 
May 2007 rating decision and additional supplemental 
statements of the case were provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Therefore, the 
Board's adjudication of this appeal would not result in 
prejudice to the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records and all relevant 
post-service private and VA medical records dated 1997 to 
2007 that pertain to disabilities related to his service-
connected gunshot wound of the pancreas have been obtained 
and associated with the evidence.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The veteran has been notified of 
the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as they pertained to increased rating and 
earlier effective date claims.  In correspondence dated in 
September 2006 and March 2007, and in a supplemental 
statement of the case dated in May 2007, the veteran was 
informed of the VCAA provisions as they pertained to 
increased rating and earlier effective date issues, in 
compliance with the Court's holding in Dingess.  Therefore, 
to move forward with adjudication of this appeal would not 
cause any prejudice to the veteran.

Factual background

The history of the veteran's claim shows that during active 
duty in Korea in November 1953, he sustained a gunshot wound.  
The veteran's service medical records show that the bullet 
entered through his left posterior chest and lodged in the 
right side of his stomach wall.  He underwent surgery and an 
exploratory laparotomy, which revealed an entrance wound 
through his pancreas, but no nerve or artery injury 
(including no damage to his splenic artery), or injury to his 
intestines, liver, or kidneys.  The bullet was surgically 
removed.  Adhesions were noted between the small bowel, 
omentum, and cecum.  The liver was adherent to the abdominal 
wall and diaphragm.  By late December 1953, the bullet wound 
and surgical incision were healed.  Following a 30-day 
hospital stay, the veteran was returned to duty for one-week 
confinement to quarters, followed by one month of light duty.  
An October 1954 separation physical examination report noted 
a laparotomy scar on the veteran's right lower quadrant.  The 
veteran served out the balance of his enlistment and was 
honorably discharged from military service in October 1954.

Post-service records include the report of a December 1954 VA 
examination, which shows that the veteran complained of pain 
in the region of the bullet wound on bending and lifting.  He 
reported that he experienced belching and nausea when 
consuming large meals.  Examination revealed regular bowels, 
normal stools, and no abdominal abnormalities other than an 
unrelated appendectomy scar and the left laparotomy scar 
associated with his in-service surgery to treat his gunshot 
wound.  The veteran's abdomen was soft, with no abnormal 
masses or tenderness and no muscle spasm.  The left rectus 
scar was well-healed, with no incisional herniation or 
tenderness.  A small circular scar on the left chest, 
residual of the bullet entry wound, was not tender or 
adherent to the underlying tissues and did not interfere with 
the motion of the dorsal spine.  No loss of muscle substance 
was observed.

By rating decision of January 1955, the veteran was granted 
service connection for his gunshot wound residuals of his 
abdomen and pancreas.  For many years thereafter, the 
residuals were rated as a single disabling entity.  

This appeal stems from a July 1998 application for a rating 
increase, to include the assignment of separate ratings for 
musculoskeletal disability associated with the service-
connected pancreatic gunshot wound residuals.  During the 
course of this appeal, a June 2003 rating decision granted a 
separate rating for a gunshot wound to the abdomen, assigning 
the disability a 30 percent rating based on impairment of 
Muscle Group XIX, effective from July 1998.  A May 2007 
rating decision granted a separate rating for a scar 
associated with the gunshot wound, assigning a noncompensable 
evaluation from July 28, 1998 to April 5, 2007, and a 10 
percent evaluation from April 6, 2007.  These awards 
constitute a full grant of the appeal to the extent that the 
veteran seeks separate compensable ratings for 
musculoskeletal disability associated with the service-
connected pancreatic gunshot wound residuals.  In addition to 
these disabilities, the veteran has also been assigned 
separate evaluations for deep vein thrombosis, left thigh, 
associated with status post gunshot wound to the abdomen and 
pancreas (rated 10 percent disabling from July 28, 1998) and 
a splenic artery aneurysm associated with status post gunshot 
wound to the abdomen and pancreas (rated noncompensably 
disabling from July 28, 1998).  

The sole issue on appeal concerns only the evaluation 
assigned for the gunshot wound to the pancreas.  

Private and VA medical records dated from 1998 to 2007 are of 
record.  Many of the private records address other medical 
issues. During a December 1997 hospitalization at the 
Huntington Hospital, it was noted in a medical consultation 
that on the abdomen, there was a well-healed midline 
laparotomy scar.  Although he complained of tenderness, it 
was quite minimal, and there were no palpable masses 
detected.  

A VA general medical examination was performed in August 
1998.  The examiner noted a left paramedical vertical 
incision from the ribs to the pubis where the pancreatic 
would was examined.    During an August 1998 VA medical 
examination of the liver, gall bladder and pancreas, the 
veteran stated that he had no symptoms.  Objectively, there 
was no pain or tenderness, and there was normal muscle 
strength.  A September 1998 VA medical examination report 
noted an abdominal scar from an old injury.  There was no 
hepatosplenomegaly, no bruises and no ecchymosis.

Additional records, as they pertain to the veteran's 
residuals of a gunshot wound to the pancreas, show in 
pertinent part, that during a January 2003 VA examination, he 
denied experiencing any nausea, vomiting, hematemesis or 
colic.  The examiner noted that there was a completely healed 
surgical scar from the 1953 exploratory laparotomy that ran 
from the veteran's xiphoid process vertically down to one 
inch below his umbilicus.  There was no significant muscle 
defect, herniation, or tenderness over the scar tissue.  He 
had no significant complaints pertaining to his abdominal 
wall during ambulation. The diagnoses were status post 
gunshot wound in the abdomen, with healed scars and no gross 
muscle defect or muscle functional impairment in the 
abdominal wall.

Outpatient VA treatment reports dated in February 2003 show 
that the veteran complained of heartburn that was stable 
while on a bland diet.  He denied experiencing any nausea, 
vomiting, hematemesis, melena, or colic.  He also denied 
episodes of abdominal pain or distention.  No biliary tract 
complications associated with the pancreatic gunshot wound 
residuals were noted.  His bowel sounds were present and no 
tenderness was elicited on palpation of all four abdominal 
quadrants.  No hepatosplenomegaly or hepatojugular reflux was 
detected.  The examiner was also unable to detect any sign of 
ascites, abnormal weight gain or loss, steatorrhea, 
malabsorption, malnutrition, liver or gall bladder disease.

VA hospital reports show that on January 21, 2007, the 
veteran was admitted for inpatient treatment of a proximal 
small bowel obstruction in the third portion of his duodenum, 
with a dilated stomach and dilated proximal jejunum.  
Complaints of nausea and vomiting, but with no recent weight 
loss were reported.  He underwent surgery, which confirmed 
the presence of internal adhesions that were attributed to 
his service-connected gunshot wound residuals and prior 
surgery for treatment of the missile injury, with superior 
mesenteric artery syndrome.  The symptoms associated with the 
small bowel obstruction and superior mesenteric artery 
syndrome abated after the adhesions were surgically removed.  
The veteran recovered post-operatively and was discharged 
from the hospital in early February 2007.     

The report of an April 2007 VA examination shows that the 
veteran had recently underwent surgery in January 2007 for 
treatment of abdominal internal adhesions associated with his 
pancreatic gunshot wound residuals.  Prior to his January 
2007 surgery, he experienced abdominal pain after eating.  
Since the January 2007 surgery, his condition improved and he 
denied having any abdominal pain or pancreatic symptoms at 
the time.  Physical examination shows that the veteran was 5 
feet 11 inches tall and weighed 136 pounds.  He reportedly 
lost 10 pounds since the January 2007 surgery.  Bowel sounds 
were present and no tenderness was elicited upon palpation of 
all four quadrants.  There was no clinical evidence of 
ascites, portal hypertension, pancreatitis, or liver disease, 
and notwithstanding the veteran's 10-pound postoperative 
weight loss, no evidence of malnutrition was demonstrated.  
The examining physician reviewed the veteran's claims file 
and concurred with the January 2007 treating physician's 
opinion that the abdominal adhesions that were surgically 
removed in January 2007 were likely due to residuals of the 
veteran's old gunshot wound.  The examiner also stated that 
the adhesions were successfully resolved and did not affect 
the veteran's activities of daily living.  The veteran was 
diagnosed with mild chronic pain syndrome from his old 
gunshot wound.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

The veteran's residuals of a gunshot wound to the pancreas, 
status-post exploratory laparotomy, are evaluated in VA's 
Schedule for Rating Disabilities under the criteria for the 
evaluation of disabilities of the digestive system, 
specifically Diagnostic Code 7399-7301.  See 38 C.F.R. § 
4.114.  Those regulations were amended during the veteran's 
appeal, effective July 2, 2001.  However, in this case these 
amendments do not significantly affect the veteran's case and 
essentially leave the application of the provisions of 
Diagnostic Code 7399-7301 unchanged.  Accordingly, the Board 
finds that the veteran will not be prejudiced by the Board's 
election in this decision to consider his claim solely based 
on the new criteria.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

When a hyphenated code is used to evaluate the disability, 
such as Diagnostic Code 7399-7301, the first diagnostic code 
cited is the one for the part of the schedule most closely 
identifying the part, or system, of the body involved, in 
this case the digestive system, and the diagnostic code that 
follows the hyphen is the one for the residual condition, 
here, adhesions of the peritoneum.  See 38 C.F.R. § 4.27 
(2007).

730
1
Peritoneum, adhesions of:
Ratin
g

Severe; definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage
50

Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain
30

Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distension
10

Mild
0
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.
38 C.F.R. § 4.114 (2007).

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild 

The Board has considered the objective medical evidence and, 
upon applying the facts of the case to the rating schedule, 
finds that the veteran's service-connected residuals of a 
gunshot wound to the pancreas do not meet the criteria for an 
evaluation greater than 10 percent for the period from July 
28, 1998 to January 20, 2007.  The facts of the case 
demonstrate that the veteran's pancreatic gunshot wound 
residuals were not manifested by any symptoms more than 
occasional complaints of heartburn that were controlled by 
eating a bland diet.  Private and VA medical records 
pertaining to the period from July 28, 1998 to January 20, 
2007 show that he did not experience any nausea, vomiting, 
hematemesis or colic.  He also did not have significant 
complaints pertaining to his abdominal wall during 
ambulation, nor episodes of abdominal pain or distention.  
Medical evidence for this time period also did not show any 
biliary tract complications associated with the pancreatic 
gunshot wound residuals.  No tenderness was elicited on 
palpation of all four abdominal quadrants and no 
hepatosplenomegaly, hepatojugular reflux, ascites, abnormal 
weight gain or loss, steatorrhea, malabsorption, 
malnutrition, or liver or gall bladder disease was detected.  
Therefore, the veteran has not met the criteria for a 30 
percent evaluation for his pancreatic gunshot wound residuals 
for the period from July 28, 1998 to January 20, 2007.  

For the period from January 21, 2007 to February 28, 2007, 
the veteran was awarded a total evaluation for his period of 
hospitalization and post-operative convalescence for surgical 
treatment of his pancreatic gunshot wound residuals, as 
provided by 38 C.F.R. § 4.30.  As the veteran has received 
the maximum benefit allowed, there is no actual issue in 
controversy for this time period.  [See AB, Appellant, v. 
Brown, 6 Vet. App. 35 (1993): On a claim for an original or 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit (i.e., a total, 
100 percent rating) allowed by law and regulation and, thus, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.]

The Board finds that the veteran has not met the criteria for 
an evaluation greater than 30 percent for his service-
connected residuals of a gunshot wound to the pancreas from 
March 1, 2007 to the present.  The evidence demonstrates that 
during this time period, the symptoms of the peritoneal 
adhesions associated with the pancreatic gunshot wound 
residuals were at their worst in January 2007, when inpatient 
admission for surgical treatment was necessitated.  During 
that time, the medical records show that they were manifested 
by small bowel obstruction in the third portion of the 
veteran's duodenum, which caused dilation of his stomach and 
proximal jejunum and subjective complaints of abdominal pain 
after eating, with nausea and vomiting.  However, the 
adhesions were promptly resolved and the aforementioned 
symptoms were substantially reduced through surgery in 
January 2007.  Presently, the veteran experiences no severe 
gastrointestinal symptoms and only mild chronic pain syndrome 
associated with his pancreatic gunshot wound residuals, which 
did not affect his activities of daily living.  The clinical 
evidence does not objectively demonstrate that the resolved 
adhesions currently produce severe impairment with definite 
partial obstruction; frequent and prolonged episodes of 
severe colic distension, nausea or vomiting; or severe 
peritonitis, a ruptured appendix, or a perforated ulcer, as 
contemplated in the schedular criteria for a 50 percent 
evaluation.  His appeal for a rating increase in excess of 30 
percent for residuals of a gunshot wound to the pancreas is 
therefore denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As there is no evidence of an exceptional or unusual 
disability picture associated with the pancreatic gunshot 
wound residuals, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation in excess of 10 percent for residuals 
of a gunshot wound to the pancreas for the period from July 
28, 1998 to January 20, 2007 is denied.

An increased evaluation in excess of 30 percent for residuals 
of a gunshot wound to the pancreas for the period from March 
1, 2007 to the present is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


